IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-40875
                         Conference Calendar
                          __________________


JOEL HARDY TUNSTLE,

                                      Petitioner-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                      Respondent-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-260
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joel Hardy Tunstle, Texas prisoner #403543, appeals the

district court's denial of his petition for 28 U.S.C. § 2254

relief.   Tunstle does not address the district court's dismissal

of his case or the reasons upon which the district court relied

for the dismissal.    Although pro se briefs are accorded liberal

construction, "arguments must be briefed to be preserved."     Yohey

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (internal quotation

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40875
                                 -2-

and citation omitted).    Tunstle's failure to address the merits

of the district court's opinion constitutes an abandonment of

those issues on appeal.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (failure to

identify any error in the district court's analysis or

application to the facts of the case is the same as if the

appellant had not appealed that judgment).   Tunstle's appeal is

dismissed as frivolous.    See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); see 5th Cir. R. 42.2.

     We caution Tunstle that any additional frivolous appeals

filed by him will invite the imposition of sanctions.    To avoid

sanctions, Tunstle is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.